Citation Nr: 1204340	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ear pain, claimed as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	James J. Mullen, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript of this testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional development is necessary for the instant appeal, for the reasons explained below.

The Veteran testified at his Board hearing that he had pain when he wore a hearing aid and that such pain persisted upon removal of the aids.  Additionally, it was noted that he had pain when an examiner touched his ear canal.  It was requested that the Veteran be examined for temporomandibular joint disorder (TMJ) to determine whether such is related to the Veteran's service connected disability.

The file also contains an undated letter from Dr. M.L. indicating that the Veteran has pain when he wears his hearing aids.

Although the Veteran has had VA treatment concerning his hearing loss, he has not been afforded a VA examination to consider his claim for service connection on a secondary basis.  Thus, the Board finds that he should be afforded such examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VAMC.  

2.  Schedule the Veteran for a VA ear examination.  The claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  Following physicial examination and review of the claims file, the examiner should indicate whether it is at least as likely as not that the Veteran has a TMJ disability (or any other disability found that causes the claimed ear pain) which is related to service, or is proximately due to a service-connected disability.  Additionally, the examiner should opine whether any ear disability found has been worsened beyond the natural progression of the disease by the Veteran's service-connected hearing loss or tinnitus.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The report of the examination should be associated with the Veteran's claims file.  

3.  After completing the requested actions above, and any additional notification and/or development deemed warranted, the AMC should readjudicate the claim addressed in this remand by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued.  If any benefit sought on appeal remains denied, the AMC must furnish the Veteran and his representative an appropriate SSOC and allow them a reasonable period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


